              Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-5745
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 MONMOUTH REAL ESTATE                                       :   SECURITIES EXCHANGE ACT OF
 INVESTMENT CORPORATION, KIERAN                             :   1934
 “KC” CONWAY, DANIEL D. CRONHEIM,                           :
 CATHERINE B. ELFLEIN, BRIAN H.                             :   JURY TRIAL DEMANDED
 HAIMM, NEAL HERSTIK, MATTHEW I.                            :
 HIRSCH, EUGENE W. LANDY, MICHAEL                           :
 P. LANDY, SAMUEL A. LANDY, KEVIN S.                        :
 MILLER, GREGORY T. OTTO, SONAL                             :
 PANDE, and SCOTT L. ROBINSON,                              :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Monmouth Real Estate Investment

Corporation (“Monmouth or the “Company”) and the members Monmouth’s board of directors

(the “Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17

C.F.R. § 244.100, in connection with the proposed merger between Monmouth and Equity

Commonwealth, a Maryland real estate investment trust, and its affiliates (“Equity

Commonwealth”).
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 2 of 18




       2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on July 2, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Monmouth will merge with and into RS18 LLC, a Maryland limited liability company

and a wholly owned subsidiary of Monmouth (“Merger Sub”) with Merger Sub being the surviving

entity (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of

merger the companies entered into (the “Merger Agreement”), each Monmouth stockholder will

receive 0.67 Equity Commonwealth shares (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Monmouth’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Registration Statement, in violation of Sections 14(a) and 20(a)

of the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisors,

J.P. Morgan Securities LLC (“J.P. Morgan”) and CSCA Capital Advisors, LLC (“CSCA”) in

support of their fairness opinions.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Monmouth’s stockholders or, in the event the




                                                 2
              Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 3 of 18




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.     Personal jurisdiction exists over each Defendant because the Defendant conducts

business in or maintains operations in this District, or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over Defendant by this Court permissible under traditional

notions of fair play and substantial justice.

        8.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitors for both Monmouth and

Equity Commonwealth, D.F. King & Co., Inc. and Okapi Partners LLC, are headquartered in this

District.

                                                PARTIES

        9.     Plaintiff is, and has been at all relevant times, the owner of Monmouth stocks and

has held such stocks since prior to the wrongs complained of herein.

        10.    Individual Defendant Kieran “KC” Conway has served as a member of the Board

since 2018.

        11.    Individual Defendant Daniel D. Cronheim has served as a member of the Board

since 1989.

        12.    Individual Defendant Catherine B. Elflein has served as a member of the Board

since 2007.


                                                   3
              Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 4 of 18




        13.    Individual Defendant Brian H. Haimm has served as a member of the Board since

2013 and is the Lead Independent Director.

        14.    Individual Defendant Neal Herstik has served as a member of the Board since 2004.

        15.    Individual Defendant Matthew I. Hirsch has served as a member of the Board since

2000.

        16.    Individual Defendant Eugene W. Landy has served as a member of the Board since

1968 and is the Founder of the Company and Chairman of the Board.

        17.    Individual Defendant Michael P. Landy has served as a member of the Board since

2007 and is the Company’s President and Chief Executive Officer.

        18.    Individual Defendant Samuel A. Landy has served as a member of the Board since

1989.

        19.    Individual Defendant Kevin S. Miller has served as a member of the Board since

2017.

        20.    Individual Defendant Gregory T. Otto has served as a member of the Board since

2017.

        21.    Individual Defendant Sonal Pande has served as a member of the Board since 2020.

        22.    Individual Defendant Scott L. Robinson has served as a member of the Board since

2015.

        23.    Defendant Monmouth a Maryland corporation and maintains its principal offices at

101 Crawfords Corner Road, Suite 1404, Holmdel, New Jersey 07733. The Company’s stock

trades on the New York Stock Exchange under the symbol “MNR.”

        24.    The defendants identified in paragraphs 10-22 are collectively referred to as the

“Individual Defendants” or the “Board.”




                                               4
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 5 of 18




       25.      The defendants identified in paragraphs 10-23 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       26.      Monmouth, founded in 1968, is one of the oldest public equity REITs in the world.

We specialize in single tenant, net-leased industrial properties, subject to long-term leases,

primarily to investment-grade tenants. Monmouth is a fully integrated and self-managed real estate

company, whose property portfolio consists of 121 properties, containing a total of approximately

24.5 million rentable square feet, geographically diversified across 31 states. The Company’s

occupancy rate is 99.7%.

       27.      On May 4, 2021, the Company and Equity Commonwealth jointly announced the

Proposed Transaction:

                CHICAGO & HOLMDEL, N.J.--(BUSINESS WIRE)--Equity
                Commonwealth (NYSE: EQC) and Monmouth Real Estate
                Investment Corporation (NYSE: MNR), or Monmouth, today
                announced that they have entered into a definitive merger agreement
                by which Equity Commonwealth will acquire Monmouth in an all-
                stock transaction, valued at approximately $3.4 billion, including
                the assumption of debt. The combined company is expected to have
                a pro forma equity market capitalization of approximately $5.5
                billion.

                Under the terms of the agreement, Monmouth shareholders will
                receive 0.67 shares of Equity Commonwealth stock for every share
                of Monmouth stock they own. Based on the closing price for Equity
                Commonwealth on May 4, 2021, this represents approximately
                $19.40 per Monmouth share. The merger agreement provides for
                Monmouth to declare and pay one additional regular quarterly
                common stock dividend of $0.18 per share without Equity
                Commonwealth paying a corresponding common dividend to its
                shareholders. Accordingly, the total consideration to be received by
                the Monmouth shareholders in the transaction is $19.58 per
                Monmouth share.




                                                 5
    Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 6 of 18




     Equity Commonwealth and Monmouth shareholders are expected to
     own approximately 65% and 35%, respectively, of the pro forma
     company following the close of the transaction.

     “The transaction provides Equity Commonwealth with a high-
     quality, net-leased industrial business with stable cash flows while
     preserving EQC’s balance sheet capacity for future acquisitions,”
     said Sam Zell, Chairman of the Board of Equity Commonwealth.

     “Monmouth provides an attractive and scalable platform,” said
     David Helfand, President, Chief Executive Officer and Trustee of
     Equity Commonwealth. “With significant cash and balance sheet
     capacity, we have the ability to grow the platform and create long-
     term value for shareholders.”

     Monmouth’s portfolio is comprised of 120 properties totaling 24.5
     million square feet.1 In addition, Monmouth has 6 properties
     totaling 1.8 million square feet under contract and leased to
     investment grade tenants. Closings for these acquisitions are
     expected in 2021 and 2022.

     “Following a strategic alternatives process, our Board unanimously
     determined that the merger with Equity Commonwealth is the best
     outcome to maximize value for Monmouth stockholders,” said
     Michael P. Landy, President and CEO of Monmouth. “Our
     stockholders will benefit from Equity Commonwealth’s preeminent
     leadership team, which has an exceptional track record of delivering
     shareholder value, its strong balance sheet and its focused strategy
     to build on Monmouth’s over 50 years of success creating a market
     leading industrial REIT.”

     Strategic and Financial Rationale

•    Attractive entry point into a fast-growing sector with robust
     long-term fundamentals. The transaction provides the companies’
     shareholders the opportunity to build a leading industrial business
     and participate in the long-term growth of the sector.
•    Balance of scale, stability and growth. The income stability of the
     portfolio, coupled with Equity Commonwealth’s sponsorship and
     strong balance sheet, is expected to provide the combined company
     with stable recurring cash flows and significant dry powder for
     future acquisitions.
•    High-quality properties. The portfolio consists of single tenant,
     net-leased industrial assets, geographically located across 31 states


                                      6
    Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 7 of 18




     with a focus on the Eastern United States. Many properties are near
     airports, seaports, transportation hubs, and situated within or near
     major population centers, positioning the portfolio well to serve both
     the first and last mile of the supply chain. With a weighted average
     building age of 9.9 years, much of the portfolio consists of Class A
     logistics facilities, featuring modern specs and building features.
•    Fully-funded growth strategy. Equity Commonwealth is well-
     positioned to execute on its growth strategy, which is not dependent
     on raising additional debt or equity capital. Upon closing of the
     acquisition, Equity Commonwealth is expected to have
     approximately $2.5 billion of pro forma cash on the balance sheet.
     Further, Equity Commonwealth plans to dispose of its four office
     properties totaling 1.5 million square feet and Monmouth’s portfolio
     of marketable securities over time and reinvest the proceeds in
     future acquisitions.
•    Improved leverage. Post-merger shareholders are expected to
     benefit from an improved leverage profile. Equity Commonwealth
     expects to pay $25 per share plus accrued distributions to cash out
     Monmouth’s $550 million 6.125% Series C Redeemable Preferred
     Stock in connection with the merger. This is anticipated to create
     immediate savings of approximately $34 million per annum. Equity
     Commonwealth has a conservative financing strategy and
     anticipates long-term leverage targets to be in line with the industrial
     REIT sector.
•    Increased diversification over time. For the three months ending
     March 31, 2021, Monmouth’s largest tenant accounts for 55% of
     Monmouth’s annual rent. Equity Commonwealth plans to diversify
     its tenant base and industry concentrations as the portfolio grows.
     Leadership and Governance

     Strong corporate governance will continue to be paramount at
     Equity Commonwealth. The company will continue to be led by
     President and Chief Executive Officer David Helfand and the
     existing senior management team. Upon closing, the number of
     trustees on Equity Commonwealth’s board will be expanded to 10,
     with two individuals designated by Monmouth’s board. Sam Zell
     will remain the Chairman of the Board of Trustees.

     Dividend Policy

     Monmouth plans to continue to pay its regular quarterly common
     stock dividend and its Series C Cumulative Redeemable Preferred
     Stock dividend between signing and closing of the transaction.




                                        7
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 8 of 18




               Equity Commonwealth expects to begin paying a quarterly dividend
               after the transaction has closed. The Board of Trustees will
               determine the timing and amount of the dividend.

               Transaction Timing & Approval

               The transaction is expected to close during the second half of 2021,
               subject to customary closing conditions, including approval by the
               common shareholders of both Equity Commonwealth and
               Monmouth.

               The Board of Trustees of Equity Commonwealth and the Board of
               Directors of Monmouth Real Estate have each unanimously
               approved the transaction.

               Advisors

               Goldman Sachs & Co. LLC is acting as financial advisor and Fried,
               Frank, Harris, Shriver and Jacobson LLP is serving as legal advisor
               to Equity Commonwealth. J.P. Morgan Securities LLC and CS
               Capital Advisors, LLC are acting as financial advisors and Stroock
               & Stroock & Lavan LLP is serving as legal advisor to Monmouth.

                                               ***

       28.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Monmouth’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       29.     On July 2, 2021, Monmouth and Equity Commonwealth jointly filed the

Registration Statement with the SEC in connection with the Proposed Transaction.             The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to



                                                 8
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 9 of 18




the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning

whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       30.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Company Projections” and “Equity Commonwealth Projections”) and provided

them to the Board and the Financial Advisors by management of both Monmouth and Equity

Commonwealth with forming a view about the stand-alone and pro forma valuations. Accordingly,

the Registration Statement should have, but fails to provide, certain information in the projections

that managements provided to the Board and their financial advisors. Courts have uniformly stated

that “projections … are probably among the most highly-prized disclosures by investors. Investors

can come up with their own estimates of discount rates or [] market multiples. What they cannot

hope to do is replicate management’s inside view of the company’s prospects.” In re Netsmart

Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       31.     For the EQC on a Stand-alone Basis projections, MNR on a Stand-alone Basis

projections, and the Combined Company on a Pro Forma Basis Giving Effect to the Merger

projections prepared by Equity Commonwealth, the Registration Statement provides values for




                                                 9
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 10 of 18




non-GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021

through 2023: EBITDA; Adjusted EBITDA; Funds from Operations; and Unlevered Free Cash

Flows as calculated by each of the Company’s and Equity Commonwealth’s financial advisors,

but fails to provide line items used to calculate these metrics or a reconciliation of these non-GAAP

metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a).

       32.     For the MNR Multi-Year Projected Financial Information prepared by Monmouth,

the Registration Statement provides values for non-GAAP (Generally Accepted Accounting

Principles) financial metrics for fiscal years 2021 through 2025: EBITDA; Cash Net Operating

Income; Adjusted EBITDA, Funds from Operations per share; and Adjusted Funds from

Operations per share, as calculated by each of the Company’s and Equity Commonwealth’s

financial advisors, but fails to provide line items used to calculate these metrics or a reconciliation

of these non-GAAP metrics to their most comparable GAAP measures, in direct violation of

Regulation G and consequently Section 14(a).

       33.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       34.     The SEC has noted that:




                                                  10
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 11 of 18




               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       35.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       36.     With respect to J.P. Morgan’s Public Trading Multiples analysis for Monmouth,

the Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by J.P. Morgan in the analysis.

       37.     With respect to J.P. Morgan’s Transaction Multiples Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the Gramercy

Acquisition and the reason only one transaction was observed by J.P. Morgan.

       38.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the unlevered free cash flows for Monmouth, (ii) the range of

terminal values for Monmouth and Equity Commonwealth; (iii) the inputs and assumptions

underlying the use of the range of perpetual growth rates of 1.75% to 2.25% for Monmouth and

2.00% to 2.50% for Equity Commonwealth; (iv) the estimates of the net operating income for



                                                 11
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 12 of 18




Equity Commonwealth at the end of fiscal-year 2025; (v) the inputs and assumptions underlying

the use of the discount rates ranging from 6.25% to 6.75% for Monmouth and 6.50% to 7.00% for

Equity Commonwealth; (vi) the weighted average cost of capital of Monmouth and Equity

Commonwealth; and (vii) the net debt and other adjustments for Monmouth and Equity

Commonwealth as of March 31, 2021.

       39.     With respect to CSCA’s Selected Comparable Companies Analysis for Monmouth

and Equity Commonwealth, the Registration Statement fails to disclose the individual multiples

and financial metrics for the companies observed by CSCA in the analysis.

       40.     With respect to CSCA’s Selected Precedent Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by CSCA in the analysis.

       41.     With respect to CSCA’s Capitalization Rate Valuation Analysis, the Registration

Statement fails to disclose: (i) the inputs and assumptions underlying the use of cash capitalization

rates from 4.75% to 5.50% for Monmouth and 4.50% to 6.00% for Equity Commonwealth

       42.     With respect to CSCA’s Premiums Paid Analysis, the Registration Statement fails

to disclose: (i) the transactions selected for the analysis; (ii) the premiums observed for each of the

transactions reviewed; (iii) the date of announcement for each transactions; (iv) the closing date of

each transaction.

       43.     With respect to CSCA’s Discounted Cash Flow Analysis for Monmouth, the

Registration Statement fails to disclose: (i) the unlevered free cash flows for Monmouth, (ii) the

range of terminal values for Monmouth; (iii) the inputs and assumptions underlying the use of the

range of EBITDA multiples ranging from 18.0x to 22.0x; (iv) the inputs and assumptions




                                                  12
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 13 of 18




underlying the use of the discount rates ranging from 6.50% to 7.00%; and (v) the weighted

average cost of capital of Monmouth.

       44.     With respect to CSCA’s Discounted Cash Flow Analysis for Equity

Commonwealth, the Registration Statement fails to disclose: (i) the unlevered free cash flows for

Equity Commonwealth for fiscal years ending 2024 and 2025, (ii) the range of terminal values for

Equity Commonwealth; (iii) the inputs and assumptions underlying the use of the range of

EBITDA multiples ranging from 14.0x to 16.0x; (iv) the inputs and assumptions underlying the

use of the discount rates ranging from 6.75% to 7.25%; and (v) the weighted average cost of capital

of Equity Commonwealth.

       45.     With respect to CSCA’s retention, the Registration Statement fails to disclose

whether CSCA provided Equity Commonwealth with any financial advisory or investment

banking services for Equity Commonwealth in the two years preceding the date of its opinion to

the Company.

       46.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                    CLAIMS FOR RELIEF

                                            COUNT I

               On Behalf of Plaintiff Against All Defendants for Violations of
         Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100




                                                13
                Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 14 of 18




          47.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          49.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          50.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

          51.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.       The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes




                                                   14
                Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 15 of 18




negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          52.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          53.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.     The Individual Defendants acted as controlling persons of Monmouth within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Monmouth, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Monmouth, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.




                                                   15
             Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 16 of 18




       55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Monmouth, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       57.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these




                                                 16
                Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 17 of 18




defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: July 2, 2021                                 MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani


                                                   17
Case 1:21-cv-05745 Document 1 Filed 07/02/21 Page 18 of 18




                             Gloria Kui Melwani
                             1180 Avenue of the Americas, 8th Fl.
                             New York, NY 10036
                             Telephone: (212) 382-4620
                             Email: gloria@melwanichan.com

                             Attorneys for Plaintiff




                            18
